12/09/2020



            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 19-0353



                                        DA 19-0353
                                                                           FILED
 STATE OF MONTANA,
                                                                          DEC 0 9 2020
              Plaintiff and Appellee,                                   Bowen Greenwood
                                                                               Supreme Court
                                                                      Clerk of
                                                                         State of IViontana

       v.                                                           ORDER

 ROBERT WAYNE ANDERSON,

              Defendant and Appellant.




       Appellant Robert Wayne Anderson appeals from his April 25, 2019 judgment of
conviction in the Montana Sixth Judicial District Court, Park County, on the offenses of
misdemeanor Assault (Count II) in violation of § 45-5-201, MCA, and misdemeanor
Disorderly Conduct(Count III) in violation of § 45-8-101, MCA. Anderson asserts, inter
alia, that the State irnproperly vouched for a State's witness and further impermissibly
presented testimony and related argument on the ultimate issues regarding the elements of
the subject offenses. By notice, filed November 30, 2020, and without agreeing with all of
Anderson's assertions, the State concedes that there is reversible error.        The State
accordingly concedes to reversal and remand for a new trial as requested by Anderson.
       Upon consideration of Anderson's Opening Brief and the State's Notice of
Concession, and finding good cause thereon,
       IT IS HEREBY ORDERED that Anderson's April 25, 2019judgment of conviction
on the offenses of misdemeanor Assault(Count II) and misderneanor Disorderly Conduct
(Count III) in the underlying matter of State v. Anderson, DC-18-111, is hereby reversed
and remanded for a new trial on those offenses.
       The Clerk of this Court is hereby respectfully ordered to serve copies of this order
on counsel of record for both parties and the presiding judge of the District Court.
Dated thisIth day of Decernber, 2020.



                                        Chief Justice

                                        -il iyi >414,
                                              11"-- ("1/I'L'-


                                             %
                                                 4
                                              Justices
                                                         .,„E_____„




                                   2